Exhibit 10.8(A)

 

FIRST AMENDMENT TO SUBLEASE AGREEMENT

 

THIS FIRST AMENDMENT TO SUBLEASE AGREEMENT (“First Amendment”) is made effective
as of December        , 2008 (the “Amendment Date”), by and between HOLLAND &
HART LLP, a Colorado limited liability partnership (“Sublandlord”), and
TROPICANA ENTERTAINMENT LLC, a Delaware limited liability company (“Subtenant”).

 

W I T N E S S E T H:

 

WHEREAS, Sublandlord and Subtenant entered into that certain Sublease Agreement
dated November 24, 2008 (the “Sublease”); and

 

WHEREAS, the parties hereto now desire to amend the Sublease, as set forth
herein but not otherwise.

 

NOW, THEREFORE, in consideration of the covenants and conditions set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:

 

1.             Defined Terms. For purposes of this First Amendment, capitalized
terms and other defined items used herein but not defined herein shall have the
meanings ascribed to them in the Sublease. In the event any of the terms of the
Sublease conflict with the terms of this First Amendment, the terms of this
First Amendment shall control.

 

2.             Subtenant’s Cancellation Option. Subtenant shall have the
one-time option to cancel the Sublease (the “Cancellation Option”) upon the
following terms and conditions:

 

A. Subtenant must give written notice to Sublandlord that it is exercising the
Cancellation Option, which notice must be delivered to Sublandlord on or before
the date which is one hundred twenty (120) days before the Cancellation Date, as
defined below. The cancellation will be effective at midnight on June 30, 2012
(the “Cancellation Date”). Subtenant shall continue to pay all Rent as set forth
in the Sublease through the date that the Sublease is canceled.

 

B. In addition to the payment of Rent as set forth in Section 2.A above, on or
before the Cancellation Date, Subtenant shall pay to Sublandlord a cancellation
fee (the “Cancellation Fee”), which shall be equal to four (4) month’s
installments of the then-current Base Rent, plus the unamortized portion (over
the entire Term of the Sublease at an amortization rate of six percent (6%) per
annum) of all commissions paid by Sublandlord to Sublandlord’s Broker and to
Subtenant’s Broker in connection with the Sublease.

 

C. Subtenant shall cure any default which exists under the Sublease on the
Cancellation Date, and Subtenant’s obligation to cure any such default within
the period of time specified in the Sublease shall survive the Cancellation
Date.

 

--------------------------------------------------------------------------------


 

D. If the Cancellation Option is exercised by Subtenant, then, on or prior to
the Cancellation Date, Subtenant shall surrender possession of the Sublease
Premises to Sublandlord in accordance with the provisions of the Sublease, and,
effective as of the Cancellation Date, Subtenant and Sublandlord shall be
relieved of their obligations under the Sublease, except for any obligations
which accrued prior to the Cancellation Date.

 

E. Except as set forth in this Section, Subtenant shall have no further right to
cancel the Sublease.

 

3.             Brokerage Commissions. Subtenant represents that Subtenant has
dealt with no broker, real estate person, or finder in connection with this
First Amendment other than Sublandlord’s Broker and Subtenant’s Broker, and that
insofar as Subtenant knows, no other broker, real estate person, or finder
negotiated this First Amendment or is entitled to any commission or fee in
connection herewith. Subtenant agrees to indemnify, defend and hold Sublandlord
free and harmless from and against all claims for broker’s and real estate
commissions or finder’s fees by any person claiming to have been retained by, or
furnished services to, Subtenant in connection with this transaction, other than
Sublandlord’s Broker and Subtenant’s Broker.

 

4.             Full Force and Effect. Except as amended herein, all terms and
conditions of the Sublease shall remain in full force and effect throughout the
duration of the Term. The Sublease, as amended herein, constitutes the entire
agreement between the parties hereto and no further modification of the
Sublease, as amended herein, shall be binding unless evidenced by an agreement
in writing signed by Sublandlord and Subtenant.

 

IN WITNESS WHEREOF, Sublandlord and Subtenant have executed this First Amendment
as of the day and year first above written.

 

 

SUBLANDLORD:

 

SUBTENANT:

 

 

 

HOLLAND & HART LLP, a Colorado
limited liability partnership

 

TROPICANA ENTERTAINMENT LLC, a
Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Lawrence J. Wolfe

 

By:

/s/ Robert Kocienski

Print Name:

Lawrence J. Wolfe

 

Print Name:

Robert Kocienski

Its:

Managing Partner

 

Its:

Senior Vice President, Chief
Financial Officer and Treasurer

 

 

 

 

Date:

12/18/08

 

Date:

December 18, 2008

 

2

--------------------------------------------------------------------------------